El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Hipólita Santiago fué condenada a un mes de cárcel por portar una navaja barbera, arma prohibida. Apeló para ante este tribunal e invocando el caso de El Pueblo v. Moll, 28 D.P.R. 783, sostiene que aun aceptando como cierta la *802prueba del Fiscal no se ba demostrado la comisión del de-lito por el qne fue castigada.
No estamos conformes. La evidencia fue contradictoria en extremos esenciales. Aquella que creyó la corte demues-tra que la acusada al subir a un automóvil pidió a otra persona su dinero y su navaja. La persona no quería acceder a entregar la navaja. Lo bizo al ñn y al ir la acusada a guardarla en una de sus medias, un policía que se encon-traba en el auto trató de quitársela y ella la arrojó a la calle.
En el caso de Moll, supra, se dijo: “La intención de la ley que probibe portar armas es castigar al que lleva con-sigo el arma prohibida, pero no al que incidentalmente pueda tomarla en sus manos.” Moll no era dueño del arma, ni tuvo la intención de portarla. Aquí la acusada reclamó su ‘imvaja y llegó a tomarla en sus manos con intención de ■conservarla sobre su persona. No importa lo corto del Lempo. Por escaso que fuera, la portó. Si no continuó con ella se debió a la- intervención del policía.
Siendo ello así y no habiéndose demostrado que el juez actuara movido por pasión, prejuicio o parcialidad, o que cometiera error manifiesto al dirimir el conflicto de la evi-dencia, debe confirmarse la sentencia apelada.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.